Citation Nr: 1705331	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  09-05 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for neuropathy of the right shoulder blade area (also described as numbness of the back) to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension to include as secondary to diabetes mellitus or as a result of exposure to herbicide agents.

3.  Entitlement to service connection for numbness of the areas surrounding the stomach to include as secondary to diabetes mellitus.

4.  Entitlement to a separate compensable rating for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008, October 2008, and January 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

These matters were previously before the Board, and, in March 2016, these matters were remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

The issue of entitlement to a separate disability rating for diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's symptomatology in his right shoulder is considered to be part of the diabetic process for which he is already rated, and does not constitute an independently ratable condition.

2.  The Veteran's hypertension is not related to an in-service incurrence including exposure to herbicide agents, did not manifest within one year of service, did not manifest continuity of symptoms from his separation of service to his diagnosis of hypertension, and is not proximately due to a previous service-connected disability to including diabetes mellitus.

3.  The Veteran's symptomatology in his stomach area is considered to be part of the diabetic process for which he is already rated, and does not constitute an independently ratable condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.14, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).  

3.  The criteria for service connection for a stomach disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.14, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that this matter was previously remanded in order to provide the Veteran an additional VA examination and additional VA medical opinions.  These were provided in substantial compliance with the Board's remand instructions.  The Veteran objected to the conclusions of the April 2016 hypertension medical opinion provided in response to the Board's remand instructions.  However, as will be discussed below, the Veteran did not present any medical opinion that called into question the examiner's conclusion, nor has he presented any basis upon which the Board might conclude that an additional examination is warranted.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran has submitted claims for service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  

Service connection may also be granted on a secondary basis for a disability that was not incurred or aggravated by service but was due to or proximately caused by a previously service-connected disability.  38 C.F.R. § 3.310.  

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like cardiovascular-renal diseases including hypertension and organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service or by demonstrating continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.

Statutory presumptions also apply to disabilities that become manifest to a compensable degree for diseases associated with exposure to herbicide agents that become manifest to a compensable degree.  38 C.F.R. §§ 3.307, 3.309.  The herbicide agent presumptions do not provide an adequate basis for service connection for any the disabilities that the Veteran is seeking service connection for.  Id.  The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that exposure to herbicide agents led to the development of the claimed disability after service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Right Shoulder

The Veteran is seeking service connection for "numbness of the back" which has been construed as entitlement to service connection for a right shoulder disability.  

The Veteran's service treatment records are silent for reports of or treatment for a right shoulder disorder.  Furthermore in his service separation examination, the Veteran was evaluated as neurologically normal.  The Veteran has not suggested that the condition began in service, but rather he believes it should be found to constitute a separate compensable disability that resulted from his service connected diabetes mellitus.

The Veteran has submitted treatment records and statements indicating that he began experiencing numbness, pain, and burning sensations on the back of his right shoulder as early as August 2005.

The Veteran underwent a VA examination in April 2003 for diabetes at which he denied having had any known complications of diabetes.  The examiner did not note any history numbness of the right shoulder, but observed that all the Veteran's recent labs done only weeks prior to the examination were normal (approximately March 2003 or April 2003).

An August 2005 private treatment record indicates that the Veteran reported experiencing a burning sensation between his shoulder blades.

The Veteran underwent another VA examination for diabetes in January 2008.  The Veteran reported that that one time he manifested numbness around the right shoulder blade, but acknowledged that the symptom had resolved.
 
The Veteran underwent another VA examination for diabetes in June 2010.  The examiner noted that the Veteran was manifesting a number of complications, but did not specifically identify any separate complication in the right shoulder area.

The Veteran submitted a May 2011 statement indicating that his numbness in his extremities was due to his diabetes. 

In a December 2011 statement, the Veteran's wife indicated that the Veteran experienced pain on the right side of his back.

In a December 2011 statement, the Veteran reported that he experienced numbness in his back area.  

The Veteran was provided a VA medical opinion in April 2016.  The examiner opined that the numbness in the Veteran's right shoulder blade is due to diabetic neuropathy and part of the diabetic process.  However, the examiner concluded that it did not constitute a separate disability from the underlying diabetes mellitus.

The Board accepts the Veteran's reports that he is manifesting numbness, pain, and burning sensation in the area around his right shoulder and affords them great weight.  Compensable complications of diabetes, unless used to support a total disability rating are rated separately; while noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  In April 2016, a VA examiner indicated that the Veteran's claimed right shoulder symptoms are part of the diabetic process.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient fact and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the Board notes that the Veteran was provided multiple VA examinations to evaluate the severity of his diabetes.  These diabetes examinations consistently took into consideration the Veteran's reports of his right shoulder symptoms, but none of these examinations indicated that his right shoulder symptoms were sufficiently disabling to be considered beyond the normal course of the diabetic process.  Accordingly, the Veteran's right shoulder symptoms are taken into considerations in the assignment of the Veteran's disability rating for diabetes mellitus, and, therefore as a matter of law, service connection for a right shoulder disorder is denied in order to avoid pyramiding (the process of assigning multiple disability ratings for the same disability).  38 C.F.R. § 4.14.  As such entitlement to service connection for a right shoulder disorder is denied.

Stomach

As with the numbness in his back area, the Veteran has also sought a separate compensable rating for a stomach disability.  

The Veteran's service treatment records are silent for reports of or treatment for a stomach disorder.  Furthermore in his service separation examination, the Veteran's abdomen and viscera was evaluated as normal.  

The Veteran has submitted treatment records and statements indicating that he manifested numbness, pain, and burning sensations in his stomach as early as August 2005.

The Veteran underwent a VA examination in April 2003 for diabetes.  The Veteran reported that he never had any known complications of diabetes.  The examiner did not note any history numbness of the stomach, but the examiner did note that all the Veteran's recent labs done only weeks prior to the examination were normal (approximately March 2003 or April 2003).

An August 2005 private treatment record indicates that the Veteran reported experiencing a burning sensation in his stomach area.

The Veteran underwent another VA examination for diabetes in January 2008.  The Veteran reported that he was sensitive around the belly at the level of the umbilicus on both sides lasting for several months at a time.

The Veteran underwent another VA examination for diabetes in June 2010.  The examiner noted that the Veteran was manifesting a number of complications, but the examiner did not specifically note stomach symptoms.

The Veteran submitted a May 2011 statement indicating that his numbness in his stomach was due to his diabetes.

In a December 2011 statement, the Veteran's wife indicated that the Veteran experienced pain in his stomach area.

In a December 2011 statement, the Veteran reported that he experienced numbness in his stomach area.  

The Board remanded the Veteran's claim to address the question of whether the numbness in his stomach area should be considered a separate compensable disability or part of the process.
The Veteran was provided a VA medical opinion in April 2016.  The examiner opined that the numbness in the Veteran's abdominal wall was due to diabetic neuropathy and part of the diabetic process, noting that it caused no functional limitation.

The Board accepts the Veteran's reports that he is manifesting numbness, pain, and burning sensation in the area around his stomach and affords them great weight.  

However, as previously noted that noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  An April 2016 VA examiner indicated that the Veteran's claimed stomach symptoms are part of the diabetic process.  The Board finds this opinion persuasive and affords it great weight.  See Nieves-Rodriguez.  Moreover, the Board notes that the Veteran was provided multiple VA examinations to evaluate the severity of his diabetes.  These diabetes examinations consistently took into consideration the Veteran's reports of his stomach symptoms, but none of these examinations indicated that his stomach symptoms were sufficiently disabling to be considered beyond the normal course of the diabetic process.  Accordingly, the Veteran's stomach symptoms are taken into considerations in the assignment of the Veteran's disability rating for diabetes mellitus, and, therefore, service connection for a stomach are denied as a matter of law in order to avoid pyramiding.  38 C.F.R. § 4.14.  

Hypertension

The Veteran is seeking service connection for hypertension which he believes is the result of either his military service, to include exposure to herbicide agents, or the result of his service connected diabetes mellitus.

The Veteran's service treatment records are silent for reports of or treatment for hypertension.  Furthermore at his service separation examination, the Veteran's vascular system was evaluated as normal.  

A February 2003 private treatment record indicates that the Veteran had a diagnosis of hypertension.

The Veteran underwent a VA examination in April 2003 for diabetes at which he denied having ever had any known complications of diabetes.  He was diagnosed with hypertension.  Subsequent treatment records indicate that the Veteran manifested hypertension throughout the period on appeal.

The Veteran underwent another VA examination for diabetes in January 2008.  The examiner noted a history of hypertension since 1992, but the examiner opined that the Veteran's hypertension was unrelated to his diabetes mellitus, noting that the
Veteran has never had renal failure, or proteinuria.

The Veteran underwent another VA examination for diabetes in June 2010.  The examiner noted that the Veteran's hypertension was not related to his diabetes.  

The Veteran submitted a May 2011 statement indicating that his hypertension was due to his diabetes, noting that shortly after being diagnosed with diabetes mellitus, he began developing blood pressure problems.  However, he did not provide any medical evidence to support his assertion.

In March 2016, the Board remanded the Veteran's claim to investigate the etiology of his hypertension.

The Veteran was provided with a VA medical opinion in April 2016.  The examiner opined that the Veteran's hypertension was less likely than not related to a period of service, because the Veteran separated from service in 1970 and developed hypertension in 1992.  The examiner further opined that the Veteran's hypertension did not begin and was not otherwise related to his military service, concluding that it was due to his arteriosclerosis.  The examiner explained that arteriosclerosis is caused by aging and elevated cholesterol, and neither of these factors was caused by the Veteran's service.  The examiner opined that it was unlikely that the Veteran's hypertension onset within one year of separation of service, because it was not diagnosed until 1992.  The examiner further noted that it was unlikely that the Veteran's hypertension was caused by exposure to herbicide agents, because herbicide agents do not cause hypertension.  Finally, the examiner opined that it was unlikely that the Veteran's diabetes caused or aggravated his hypertension, because the Veteran's diabetes and hypertension were discovered at the same time in 1992.

In a June 2016 statement, the Veteran objected to the results of the April 2016 medical opinion.  The Veteran objected to the examiner's conclusion that his hypertension was caused by arteriosclerosis caused by aging and elevated cholesterol, because, when he was diagnosed with hypertension in 1992, he was 45 years old and in good physical condition.  The Veteran further objected to the examiner's conclusion that hypertension is not caused by herbicide agents, because the examiner did not note that herbicide agents cause diabetes which in turn can cause hypertension.  

The Veteran has not presented any medical opinion to support his assertion.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of hypertension.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that his hypertension neither began during, nor was otherwise caused by, his military service, nor was it due to his diabetes mellitus, he is not considered competent (meaning medical qualified) to address the etiology of his hypertension.  As such, his opinion is insufficient to provide the requisite nexus.  

The weight of the evidence indicates that the Veteran's hypertension was not the result of an in-service incurrence.  The Veteran's service treatment records are silent for reports of or treatment for hypertension.  The Veteran's service separation examination indicates that the Veteran's vascular system was evaluated as normal upon separation of service.  Finally, the Veteran was provided a medical opinion in April 2016 indicating that the Veteran's hypertension was due to arteriosclerosis; which was caused by aging and elevated cholesterol rather than factors related to a period of service.  The Board finds this opinion persuasive and affords it great weight.  See Nieves-Rodriguez.  

While the Veteran has objected to this opinion, he has not provided any medical evidence to support his contention or to refute the examiner's conclusions.  Likewise he has not identified any studies or surveys that might suggest that his hypertension was the result of either service or a service connected disability.  

The Veteran's reasoning for why he believes service connection is warranted.  Specifically, he believes that when he was diagnosed with hypertension he was 45 years old and in excellent health.  However, there is no evidence to validate such a theory.  Moreover, it is unclear how the Veteran's age when he was diagnosed with hypertension supports his theory that his hypertension was related to his diabetes mellitus.  The Veteran may well have been in good health at the time he was diagnosed with hypertension, but that fact alone does not establish a service link.  Moreover, correlation in the timing of the diagnoses of hypertension and diabetes mellitus does not establish causation.  

The weight of the evidence indicates that the Veteran's hypertension does not meet the statutory criteria for chronic diseases.  Upon separation from service, the Veteran did not have a diagnosis of hypertension.  The Veteran was not diagnosed with hypertension until decades after separation of service.  Finally, continuity of symptoms is not documented between separation of service and the Veteran's diagnosis of hypertension.

The Veteran was previously granted service connection for diabetes mellitus due to exposure to herbicide agents.  See May 2003 Rating Decision.  Hypertension is not a disability subject to the criteria for exposure to herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  Nevertheless, the Veteran can also prove service connection by demonstrating direct causation.  See Combee.  To this end, the Veteran has argued that his exposure to herbicide agents should be considered to have caused his hypertension, but again there is no medical evidence supporting his conclusion.

Here, the April 2016 VA examiner indicated that the Veteran's hypertension was not caused by exposure to herbicide agents.  The National Academies of Sciences, Engineering, and Medicine has indicated that there is evidence suggestive of an association between hypertension and exposure to herbicide agents.  See National Academies of Sciences, Engineering, and Medicine. 2016. Veterans and Agent Orange: Update 2014. Washington, DC: The National Academies Press.  This evidence is sufficient to trigger VA's duty to assist in order to provide a medical opinion.  Nevertheless, the mere suggestion of an association is not sufficient to place the Board in a state of equipoise, and, therefore, absent a positive medical opinion (which is not of record) the weight of the evidence is not sufficient to demonstrate that the Veteran's hypertension was caused by exposure to herbicide agents.  

The Board notes the Veteran's June 2016 statement in which the Veteran objected to the conclusion that hypertension is not caused by herbicide agents, because the examiner did not note that herbicide agents cause diabetes which in turn can cause hypertension.  This is unfortunately a non-sequitur.  Indeed it is statutorily presumed that exposure to herbicide agents causes diabetes, and the Veteran has been granted service connection for diabetes mellitus under this theory.  Such an observation, however, ultimately has no bearing on whether the Veteran's hypertension was caused by exposure to herbicide agents.

The weight of the evidence indicates that the Veteran's herbicide exposure was not secondary to his diabetes mellitus.  First, the April 2016 VA examiner indicated that the Veteran's hypertension was not due to his diabetes.  Second, the Veteran has been provided multiple examinations which consistently identified hypertension as a diagnosis and indicated that it was unrelated to his previously service-connected diabetes mellitus.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link to an in-service incurrence and hypertension, of which there is also no record of a diagnosis within one year of separation; and there is no medical opinion of record linking hypertension to exposure to herbicide agents.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for a hypertension is denied.


ORDER

Service connection for neuropathy of the right shoulder blade area is denied.

Service connection for hypertension is denied.

Service connection for numbness of the areas surrounding the stomach is denied. 


REMAND

In March 2016, the Board evaluated an increased rating claim for the Veteran's previously service-connected diabetes mellitus.  In evaluating the Veteran's diabetes mellitus, the Board noted that the medical evidence of record indicated that the Veteran had been diagnosed with diabetic retinopathy but had not been assigned a separate disability rating for it.   As previously noted, compensable complications of diabetes, unless used to support a total disability rating are rated separately; while noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

The Board found it necessary to remand the matter for a new examination in order to determine whether a separate compensable rating was warranted.  The Veteran was provided an additional VA examination in May 2016.  Once VA undertakes the effort to provide an examination when developing a claim, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Unfortunately, the VA examination is not adequate, because the record does not indicate that the Veteran was provided at least two or ideally three measurements of the visual field test as required by the VA regulations in effect at the time the Veteran filed his claim.  38 C.F.R. § 4.76 (2007).  Therefore, this matter must be remanded in order to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Associate any outstanding treatment records related to 
the Veteran's diabetic retinopathy to include any visual field charts or muscle function charts with the claims file.  All attempts to obtain these records should be memorialized in the claims file.

2.  Arrange to provide the Veteran with an additional VA examination.  The examiner should address the following concerns:

2a.  The examiner should measure the Veteran's field of vision using either the Goldmann kinetic perimetry or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  Please note that the measurements should be performed at least two times and ideally three times.  Furthermore, visual field charts should be appended to the examination report.

2b.  Is it at least as likely as not that the Veteran's diabetic retinopathy manifested in impaired muscle function?   Why or why not?

2c.  If and only the Veteran's diabetic retinopathy manifested in impaired muscle function, then the examiner should measure the Veteran's muscle function using a Goldmann perimeter chart that identifies the four major quadrants and central field.  The examiner must chart the areas of diplopia and include the plotted chart in the examination report.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


